STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 6, 2016
               Plaintiff-Appellee,

v                                                                  No. 325275
                                                                   Berrien Circuit Court
JAKEEME ORLANDO GRIFFIN,                                           LC No. 2014-001522-FC

               Defendant-Appellant.


Before: SERVITTO, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

        Defendant, Jakeeme Orlando Griffin, appeals by right his jury trial convictions of two
counts of assault with intent to do great bodily harm less than murder (“AWIGBH”), MCL
750.84; felon in possession of a firearm, MCL 750.224f; possession of a firearm during the
commission of a felony (“felony-firearm”), MCL 750.227b; two counts of assault with a
dangerous weapon (“felonious assault”), MCL 750.82; and carrying a concealed weapon
(“CCW”), MCL 750.227. The trial court sentenced defendant as a second-offense habitual
offender, MCL 769.10, to five to 15 years for each conviction of AWIGBH, 36 to 90 months for
felon-in-possession, 36 to 90 months for CCW, two to six years for each conviction of felonious
assault, and two years for felony-firearm. We affirm.

        Defendant’s convictions arise from an altercation occurring on April 18, 2014, during
which he fired a handgun in the direction of the victims, Juan Hassel, Jr., and Ponenail “P.J.”
Wright, Jr. At trial, defendant admitted that he fired the handgun but contended that he did so in
self-defense. Witnesses at trial offered conflicting testimony. The altercation arose from a long-
running feud between defendant’s younger brother, Henry Griffin, and Anfernee Kyles, who
lived next door. The feud had resulted in several physical altercations and had involved the two
boys’ families and friends. On the date of this incident, defendant arrived at his home in his
grandmother’s vehicle. Hassel and Wright were in the driveway next door, exiting a U-Haul
truck. The parties exchanged words. Defendant and his mother testified that Wright threatened
defendant’s life. Other witnesses testified that defendant threatened Wright and Hassel’s life. In
any event, defendant acknowledged that he fired shots toward the two victims. Defendant
alleged that he fired because Wright was holding a book bag and had his hand on what defendant
believed to be the handle of a firearm. There was testimony that after defendant started shooting,
Hassel retrieved a handgun from the cab of the U-Haul and returned fire. Defendant was
charged and convicted of firing shots at Hassel and Wright.

                                               -1-
        Defendant first argues that he was deprived of a fair trial because the prosecutor
improperly vouched for the credibility of prosecution witnesses and referred to defendant as a
liar during closing arguments. We disagree.

         At trial, defendant failed to object to any of the alleged instances of prosecutorial
misconduct, rendering these claims unpreserved. People v Brown, 294 Mich. App. 377, 382; 811
NW2d 531 (2011). “Unpreserved claims of prosecutorial misconduct are reviewed for plain
error affecting substantial rights.” Id. “Under the plain error rule, defendants must show that (1)
error occurred, (2) the error was plain, i.e., clear or obvious, and (3) the plain error affected a
substantial right of the defendant.” People v Pipes, 475 Mich. 267, 279; 715 NW2d 290 (2006).
“Generally, the third factor requires a showing of prejudice—that the error affected the outcome
of the proceedings.” Id. Even if plain error is found, “[r]eversal is warranted only when the
plain . . . error resulted in the conviction of an actually innocent defendant or when an error
seriously affected the fairness, integrity or public reputation of judicial proceedings independent
of the defendant’s innocence.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999)
(citation and quotation marks omitted).

        Claims of prosecutorial misconduct are decided on a case-by-case basis, reviewing a
prosecutor’s remarks in context to determine whether the defendant was denied a fair and
impartial trial. Brown, 294 Mich. App. at 382-383. “A prosecutor’s comments are to be
evaluated in light of defense arguments and the relationship the comments bear to the evidence
admitted at trial. Otherwise improper prosecutorial conduct or remarks might not require
reversal if they address issues raised by defense counsel.” People v Dobek, 274 Mich. App. 58,
64; 732 NW2d 546 (2007)(citation omitted). The prosecutor may properly argue the evidence
and all reasonable inferences arising from it that relate to the prosecution’s theory of the case.
Id. at 66. Further, the prosecutor has wide discretion in arguing reasonable inferences from the
evidence and need not use only meek language. Id. But a prosecutor may not vouch for the
credibility of a witness by implying special knowledge concerning the witness’s truthfulness.
People v Bahoda, 448 Mich. 261, 276; 531 NW2d 659 (1995). “A prosecutor may, however,
argue from the facts that a witness is credible or that the defendant or another witness is not
worthy of belief.” People v Howard, 226 Mich. App. 528, 548; 575 NW2d 16 (1997).

       Defendant alleges that the prosecutor improperly vouched for the credibility of several
prosecution witnesses, citing the following passages from the prosecutor’s closing argument.

       With regard to Shanice Lewis, the prosecutor stated:

              The Judge will give the instruction that that [preliminary examination]
       testimony can be considered just the same as if it was live testimony here today.
       Does that really satisfy you? No, I’m sure it doesn’t. But just consider that
       testimony and what it adds, okay? There’s no beef. She’s got no feud with
       anyone. She’s got no reason to lie for anyone.

       The prosecutor did not improperly vouch for Lewis’s credibility. Specifically, the
prosecutor did not state or imply that he had some special knowledge concerning her credibility.
Bahoda, 448 Mich. at 276. Lewis testified that she did not personally known defendant, Hassel,
or Wright. Her testimony does not evidence any animosity toward defendant or any other party.

                                                -2-
Thus, the prosecutor merely argued a reasonable inference from this fact in evidence that Lewis
had no “feud” with defendant or reason to lie. Howard, 226 Mich. App. at 548. Because this
challenged remark was not in error, defendant cannot establish plain error affecting his
substantial rights. Pipes, 475 Mich. at 279.

       With regard to Kyles, the prosecutor stated:

              Why would Anfernee lie about that up here? He’s got no reason to lie.
       He may—he’s got a beef against [defendant], yeah, he flat out admitted it. He
       said he’s still—he—he was still upset throughout the summer. He’s probably
       upset because the Defendant also shot towards his house. Wouldn’t that upset
       someone? So, yeah, Anfernee was upset. He had no problem admitting it.

        Again, the prosecutor did not improperly vouch for Kyles’s credibility by implying that
he had some special knowledge of Kyles’s credibility. Bahoda, 448 Mich. at 276. Indeed, the
prosecutor specifically pointed out that, due to the long-running feud, Kyles was upset with
defendant and Henry, allowing for a possible inference that Kyles would like to see defendant
punished. Thus, the prosecutor did not actually vouch for Kyles’s credibility and certainly did
not imply that he had some special knowledge as to Kyles’s credibility. Because there was no
error on this basis, defendant cannot establish plain error affecting his substantial rights.

       With regard to Lamar Wills, the prosecutor stated:

              Lamar did not want to be here. He had been threatened, called a “snitch”,
       spent most of the summer in his house, according to his mother, things he would
       never actually do—normally do.

                He’s got nothing to gain by coming in a testifying, except having to go
       back and live in that neighborhood and live with having testified about this.
       That’s not easy for him, and he testified about that. You heard most of the
       witness’s [sic] say it wasn’t easy for them to come in here and testify because it’s
       not, it’s hard.

                                             * * *

       But look at the physical evidence and look how it matches up with Lamar’s
       testimony. Why? Because Lamar came in here to tell you the truth because he
       has no reason to lie against this Defendant.

         The prosecutor did not improperly vouch for Wills’s credibility. Wills testified that he
had been threatened and did not want to testify, and he did not look forward to living in the
neighborhood after having testified. His mother testified that after the incident at issue, Wills
spent most of his time indoors because he feared testifying. Thus, the prosecutor permissibly
argued from the testimony in evidence that Wills did not wish to testify. Likewise, Wills
testified that he had no personal animosity, or “beef,” with defendant, allowing the prosecutor to
argue the reasonable inference that Wills had no reason to lie about defendant. Defendant also
testified that Wills had no reason to lie. The prosecutor also did not imply that he had some
special knowledge concerning Wills’s credibility. Accordingly, the prosecutor did not

                                               -3-
impermissibly vouch for Wills’s credibility. Because there was no error on this basis, defendant
cannot establish plain error affecting his substantial rights. Pipes, 475 Mich. at 279.

       With regard to Tiffaney Blossom, Kyles’s mother, the prosecutor stated:

               Tiffaney Blossom, she was the one moving that day. And why was she
       leaving? Because she was tired of all the nonsense. She was done with it, wanted
       to get away from it. And that’s pretty refreshing, I thought. “Yeah, my family’s
       done wrong, they’ve invited some of these fights and they’ve accepted
       responsibility for it.” And she—don’t you find that credible? Doesn’t that make
       her more credible when she said, “But Henry and that family also causes
       problems too, and they got at it.”

        The prosecutor did not improperly vouch for Blossom’s credibility. Specifically, the
prosecutor did not state or imply that he had some special knowledge that Blossom’s testimony
was credible. Blossom testified that her family, and defendant’s, bore some responsibility for the
long-running feud culminating in the instant shooting. The prosecutor argued a reasonable
inference that Blossom’s testimony to the effect that her family took some responsibility was
“refreshing.” In other words, not only did the prosecutor not imply that he had special
knowledge of Blossom’s credibility, but argued from the facts in evidence. Accordingly, the
prosecutor’s comments regarding Blossom were not in error, and, therefore, defendant cannot
establish plain error affecting his substantial rights. Pipes, 475 Mich. at 279.

       With regard to CS, a 10-year-old eyewitness, the prosecutor stated:

               Defense counsel said, “Well, you didn’t talk with the police until 11 days
       later.” That’s true. So if she really wanted to go after this Defendant, wouldn’t
       she have called the police a little earlier and say, “Hey, I want to get him, I want
       to get him.” Does she really have an axe to grind. She’s a ten year old kid. You
       think she really wants to get caught up in this mess? You think she really has an
       axe to grind?

       The prosecutor did not improperly vouch for CS’s credibility. The prosecutor did not
imply that he had some special knowledge of her credibility, instead arguing that she should be
believed due to the facts in evidence. CS testified that she was 10 years old at the time of the
incident and acknowledged that she did not speak with police until 11 days after the shooting.
The prosecutor, therefore, argued the reasonable inference that if CS had been willing to lie to
punish defendant, she would have gone to the police earlier. Because this comment was not
improper, there was no error and, accordingly, defendant cannot establish plain error affecting
substantial rights. Pipes, 475 Mich. at 279.

        Defendant also challenges the prosecutor’s remarks in closing argument regarding his
credibility:

              And the key here is not that the Defendant lied, the key is why do you feel
       the need to lie? Why did he feel that need to lie? Because he knew he was guilty.
       That’s why he felt—felt the need to lie. And he only changed his statement after


                                               -4-
       he found out about changes that he didn’t know about in the law—not changes in
       the law, but what he thought the law would protect him.

         The prosecutor’s characterization of defendant as a liar did not constitute misconduct
because the prosecutor permissibly argued that the jury should not believe defendant based on
the evidence admitted at trial. Howard, 226 Mich. App. at 548. Defendant admitted that he
initially lied to the police when he told them that his friend Marcus fired the gun from
defendant’s front porch, and he eventually acknowledged that it was he who fired the gun.
Defendant also admitted that he lied when he originally told police that Hassel and Wright both
had guns and shot at him first. At trial, defendant testified that he shot first once he saw Hassel’s
hand in a book bag holding the handle of what defendant believed to be a gun. In other words,
the prosecutor did not imply that he had some special knowledge that defendant had lied. In fact,
he argued from the facts in evidence, and, indeed, defendant’s own admissions, that defendant
had lied. The fact that defendant lied about the particular facts of the incident at issue allowed
the prosecutor to argue the reasonable inference that defendant lied in an attempt to avoid
criminal liability. Because this prosecutorial comment was not improper, there was no error and,
accordingly, defendant cannot establish plain error affecting substantial rights. Pipes, 475 Mich.
at 279.

         Even if the prosecutor’s conduct were improper, defendant cannot establish that the
allegedly improper comments affected the outcome of the proceedings. Pipes, 475 Mich. at 279.
The jury was instructed in detail that it was its duty alone to find defendant guilty or not guilty of
the charged crimes. It was further instructed that it was required to determine whether to believe
a witness’s testimony in whole or in part. Finally, the jurors were instructed that the prosecutor’s
statements were not evidence, and to base its verdicts only on the evidence properly introduced
at trial. Jurors are presumed to follow their instructions. People v Unger, 278 Mich. App. 210,
237; 749 NW2d 272 (2008); see also Bahoda, 448 Mich. at 281 (“Assuming there was some
impropriety in [the prosecutor’s closing] . . . argument, the judge’s instruction that arguments of
attorneys are not evidence dispelled any prejudice.”).

        Defendant next argues that his convictions were not supported by sufficient evidence. He
also argues that the trial court abused its discretion in denying his motion for a new trial on the
ground that the jury’s verdicts were against the great weight of the evidence. We disagree.

       Whether a defendant’s conviction was supported by sufficient evidence is reviewed de
novo. People v Harverson, 291 Mich. App. 171, 177; 804 NW2d 757 (2010). “This Court
reviews for an abuse of discretion the trial court’s denial of a motion for a new trial on the
ground that the verdict was against the great weight of the evidence.” People v McCray, 245
Mich. App. 631, 637; 630 NW2d 633 (2001).

        When determining whether sufficient evidence supports a conviction, we must view the
evidence in a light most favorable to the prosecution and determine whether a rational trier of
fact could have found that the essential elements of the crime were proven beyond a reasonable
doubt. People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014). Circumstantial
evidence and reasonable inferences that arise therefrom may be sufficient to prove the elements
of an offense. Harverson, 291 Mich. App. 176. When reviewing the sufficiency of evidence, we


                                                 -5-
will not interfere with the jury’s determinations regarding the weight of the evidence or the
credibility of witnesses. Stevens, 306 Mich. App. at 628.

        A verdict is against the great weight of the evidence only when the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand. People v Musser, 259 Mich. App. 215, 218-219; 673 NW2d 800 (2003).
“Conflicting testimony, even when impeached to some extent, is an insufficient ground for
granting a new trial.” People v Lemmon, 456 Mich. 625, 647; 576 NW2d 129 (1998). Except in
the rare case when directly contradictory testimony is so far impeached that it has no probative
value or the testimony is contradicted by indisputable physical facts or physical realities, we
must defer to the jury’s determination. Id. at 643-644; Musser, 259 Mich. App. at 219.

        The gravamen of defendant’s sufficiency and great-weight arguments on appeal is that
the evidence supported that he acted in self-defense; therefore, he was not criminally liable for
his actions.

        “Once a defendant satisfies the initial burden of producing some evidence from which a
jury could conclude that the elements necessary to establish a prima facie defense of self-defense
exist, the prosecution bears the burden of disproving the affirmative defense of self-defense
beyond a reasonable doubt.” People v Dupree, 486 Mich. 693, 712; 788 NW2d 399 (2010). The
Self-Defense Act, MCL 780.971 et seq., has codified the circumstances in which a person may
use self-defense. MCL 780.972 provides in relevant part:

               (1) An individual who has not or is not engaged in the commission of a
       crime at the time he or she uses deadly force may use deadly force against another
       individual anywhere he or she has the legal right to be with no duty to retreat if
       either of the following applies:

               (a) The individual honestly and reasonably believes that the use of deadly
       force is necessary to prevent the imminent death of or imminent great bodily harm
       to himself or herself or to another individual.

Thus, consistent with the common law, a person who uses excessive force or acts as the initial
aggressor cannot be found to have acted in justifiable self-defense. People v Guajardo, 300
Mich. App. 26, 35-36, 43; 832 NW2d 409 (2013).

        Viewed in the light most favorable to the prosecution, the evidence was sufficient to
support a rational jury finding that defendant did not act in self-defense. Specifically, the
evidence supported a jury finding that defendant was the initial aggressor and used excessive
force. Several witnesses testified that defendant threatened Hassel and Wright before being
threatened himself. More than one witness testified that defendant threatened to kill the victims.
Indeed, some witnesses testified that Hassel and Wright did not threaten defendant at all. Those
who testified that Wright threatened defendant first (other than defendant himself) agreed that
Wright did so from the street, without brandishing a weapon, while defendant stood on his porch.
So, defendant’s response of firing a gun toward Wright supported a finding of excessive force.
Most important to the finding that defendant was the initial aggressor, however, was the nearly
unanimous testimony that defendant fired first. Indeed, defendant acknowledged that he did so.

                                                -6-
The majority of witnesses testified that Hassel and Wright either did not fire back at all or only
did so after retrieving a gun from the U-Haul after defendant opened fire. Many witnesses
testified that Hassel and Wright did not approach defendant or step onto his property. Because
defendant admitted to firing first, and ample testimony supported that he did so without being
threatened with a gun or other deadly force, the evidence was sufficient to support a finding that
he was the initial aggressor. To the extent Wright threatened defendant to a weapon-free fight in
the street, we again conclude that the evidence was sufficient to support a finding that defendant
responded with excessive force by firing a gun at Wright and Hassel. Although some of the
conflicting testimony supported defendant’s version of events, we will not interfere with the
jury’s determinations of witness credibility. Stevens, 306 Mich. App. at 628, 630-631.
Accordingly, viewed in the light most favorable to the prosecution, sufficient evidence was
presented to allow a rational jury to conclude beyond a reasonable doubt that defendant used
deadly force when he did not honestly and reasonably believe it to be necessary to prevent the
imminent death or great bodily harm of himself or another individual. MCL 780.972(1)(a).

        Defendant’s convictions were supported by sufficient evidence independent of his claim
of self-defense. The elements necessary to prove AWIGBH are: (1) an assault (an attempt or
threat to physically hurt another), with (2) the intent to do great bodily harm less than murder.
People v Brown, 267 Mich. App. 141, 147; 703 NW2d 230 (2005). The necessary intended level
of bodily harm is that of a serious injury of an aggravated nature. Id. “Intent to cause serious
harm can be inferred from the defendant’s actions, including the use of a dangerous weapon or
the making of threats.” Stevens, 306 Mich. App. at 629.

         Defendant admitted to firing at least two shots in the direction of Hassel and Wright.
Other witnesses testified that defendant fired at least five shots in that direction. Two bullet
holes were found in the side of the U-Haul. There was also testimony that defendant threatened
to kill Hassel and Wright before firing the shots. Thus, sufficient evidence was presented to
allow a rational jury to conclude that defendant attempted and threatened to harm Hassel and
Wright, the first necessary element. There was also sufficient evidence to allow a rational jury to
conclude that defendant shot at Wright and Hassel with the intent to cause a serious injury of an
aggravated nature, i.e., to do great bodily harm less than murder. Specifically, evidence showed
defendant used a dangerous weapon, and he threatened to kill both victims. Although defendant
testified that he did not intend to harm Hassel or Wright, questions of witness credibility are
reserved for the jury. Here, the jury did not believe defendant. Id. at 630-631. To the extent
defendant argues that his AWIGBH convictions cannot stand because neither Hassel nor Wright
suffered physical injury, we agree his argument is without merit. Actual injury is not an element
of AWIGBH. Id. at 629. Accordingly, defendant’s convictions for AWIGBH were supported by
sufficient evidence. Stevens, 306 Mich. App. at 628; Brown, 267 Mich. App. at 147.

        The elements of felon-in-possession include a conviction of a prior specified felony, the
possession of a firearm, and that defendant’s right to possess a firearm had not been restored.
MCL 750.224f; People v Perkins, 473 Mich. 626, 629-631; 703 NW2d 448 (2005). At trial, the
parties stipulated that defendant had been convicted of a prior specified felony, and defendant
admitted to having a prior felony conviction for unarmed robbery. Thus, the evidence was
sufficient to allow a rational jury to find the first element proven beyond a reasonable doubt.
Defendant admitted to possessing and firing a firearm during the incident at issue. This evidence
was sufficient to allow a rational jury to find the second element proven beyond a reasonable

                                                -7-
doubt. Defendant does not contend, and the record does not support, that his right to possess a
firearm had been restored. Indeed, defendant admitted that he was not allowed to possess a
firearm at the time of this incident. So, again, the evidence was sufficient to allow a rational jury
to find the third element proven beyond a reasonable doubt. Accordingly, defendant’s
conviction for felon-in-possession was supported by sufficient evidence.

        To be guilty of felony-firearm, MCL 750.227b, “one must carry or possess the firearm,
and must do so when committing or attempting to commit a felony.” People v Burgenmeyer, 461
Mich. 431, 438; 606 NW2d 645 (2000). Defendant admitted to possessing and firing a firearm
during the incident at issue, sufficient evidence to allow a rational jury to conclude that
defendant carried or possessed a firearm beyond a reasonable doubt. Likewise, defendant
admitted to firing the weapon at Hassel and Wright, which formed the basis for his convictions
for AWIGBH and felonious assault. Those crimes are felonies. MCL 750.226; MCL 750.84.
Thus, sufficient evidence was presented to allow a rational jury to conclude beyond a reasonable
doubt that defendant possessed or carried a firearm when committing a felony. Burgenmeyer,
461 Mich. at 438. Accordingly, defendant’s conviction for felony-firearm was supported by
sufficient evidence. Stevens, 306 Mich. App. at 628.

        “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and
(3) with the intent to injure or place the victim in reasonable apprehension of an immediate
battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). As discussed with
regard to AWIGBH, sufficient evidence was presented to allow a rational jury to conclude that
defendant attempted to inflict bodily harm to Hassel and Wright by firing shots in their direction,
i.e., committed the subject assaults, satisfying the first element. A firearm, or “gun,” constitutes
a dangerous weapon under the felonious assault statute. MCL 750.82(1). Accordingly,
sufficient evidence was presented to allow a rational jury to conclude that the second element
was proven beyond a reasonable doubt. Because there was testimony that defendant fired
several shots in the direction of Hassel and Wright and threatened to kill them, we find sufficient
evidence was presented to allow a rational jury to infer that defendant acted with the intent to
injure, or to place both Hassel and Wright in reasonable apprehension of an immediate battery,
satisfying the third element. Avant, 235 Mich. App. at 505. Accordingly, defendant’s convictions
for felonious assault were supported by sufficient evidence. Stevens, 306 Mich. App. at 628.

         The elements of CCW with respect to carrying a weapon in a vehicle are: (1) the presence
of a weapon in a vehicle operated or occupied by the defendant, (2) the defendant knew or was
aware of its presence, and (3) defendant was carrying the weapon. People v Nimeth, 236 Mich
App 616, 622; 601 NW2d 393 (1999). Witnesses testified that defendant pulled a firearm from
his pocket before firing it toward Hassel and Wright. Defendant originally told police that when
he left the scene, he took the firearm with him in his grandmother’s vehicle and later gave it back
to Marcus. At trial, although defendant claimed he left the gun in a freezer in his home, a police
officer testified that the freezer was thoroughly searched on the day of the shooting and that no
gun was recovered, belying defendant’s claim that he did not possess the gun in a vehicle.
Moreover, one witness testified that defendant immediately left the scene in a vehicle. This
testimony, when viewed in the light most favorable to the prosecution, was sufficient to allow a
rational jury to conclude that the necessary elements of CCW in a vehicle were proven beyond a
reasonable doubt. Id.; Stevens, 306 Mich. App. at 628.


                                                -8-
        For much the same reasons, the trial court did not abuse its discretion in denying
defendant’s motion for a new trial on the ground that the jury’s verdicts were against the great
weight of the evidence. The evidence supporting defendant’s convictions and the evidence
rebutting his claim of self-defense was almost exclusively based on eyewitness testimony.
Defendant introduced conflicting testimony and, to some extent, impeached the credibility of
some of the prosecution’s witnesses. But this is insufficient to support reversal on the ground that
the jury’s verdicts were against the great weight of the evidence. Musser, 259 Mich. App. at 218-
219. The record does not show that the testimony supporting his convictions was “so far
impeached that it was deprived of all probative value or that the jury could not believe it, or
contradict indisputable physical facts or defied physical realities[.]” Id. Defendant instead
argues that because differing accounts of the incident were offered, the jury could not have
properly found defendant guilty of the crimes and could not have found that he did not act in
self-defense. However, there was testimony sufficient to support the jury’s verdicts and, to the
extent differing testimony was offered, it was the jury’s prerogative to accept or reject any
testimony offered at trial. Those determinations will not be disturbed. Thus, the evidence did
not preponderate so heavily against the jury’s verdicts such that it would be a miscarriage of
justice to allow them to stand. Id. Accordingly, the trial court did not abuse its discretion in
denying defendant’s motion for a new trial on the ground that the jury’s verdicts were against the
great weight of the evidence. McCray, 245 Mich. App. at 637.

       Defendant next argues that his convictions violated the constitutional prohibition against
double jeopardy. We disagree.

        Defendant did not raise a double jeopardy challenge in the trial court, rendering this
argument unpreserved. People v McGee, 280 Mich. App. 680, 682; 761 NW2d 743 (2008). “We
review an unpreserved claim that a defendant’s double jeopardy rights have been violated for
plain error that affected the defendant’s substantial rights . . . .” Id.

                The United States and Michigan Constitutions protect a person from being
       twice placed in jeopardy for the same offense. US Const, Am V; Const 1963, art
       1, 15. The prohibition against double jeopardy provides three related protections:
       (1) it protects against a second prosecution for the same offense after acquittal; (2)
       it protects against a second prosecution for the same offense after conviction; and
       (3) it protects against multiple punishments for the same offense. [People v Nutt,
       469 Mich. 565, 574; 677 NW2d 1 (2004)(citations omitted).]

        Defendant argues he received multiple punishments for the same offense. The multiple-
punishment prong of the Double Jeopardy Clause constrains the judiciary but not the Legislature.
People v Miller, 498 Mich. 13, 17-18; 869 NW2d 204 (2015). Consequently, the issue of
multiple punishments for the “same offense” presents a question of legislative intent. Id. at 18.
When the Legislature does not clearly express its intent in a statute, “courts must then apply the
abstract legal elements test” to determine whether the Legislature intended multiple punishments.
Id. at 19. “This test focuses on the statutory elements of the offense to determine whether the
Legislature intended for multiple punishments.” Id. Under the abstract legal elements test, when
each of the offenses for which a defendant is convicted contains an element that the other does
not, they are not the “same offense” for purposes of the multiple-punishment prong of the
Double Jeopardy Clause. People v Ream, 481 Mich. 223, 225-226, 242; 750 NW2d 536 (2008).

                                                -9-
Thus, “two offenses will only be considered the ‘same offense’ where it is impossible to commit
the greater offense without also committing the lesser offense.” Miller, 498 Mich. at 19.

        The statutory language of AWIGBH and felonious assault does not evince a legislative
intent with regard to multiple punishments. MCL 750.84; MCL 750.82. Likewise, the statutory
language of felon-in-possession, felony-firearm, and CCW does not evince such intent. MCL
750.224f; MCL 750.227b; MCL 750.227. Accordingly, we must consider whether these
offenses contain elements that the others do not. Miller, 498 Mich. at 19.

       Defendant’s convictions for two counts of both AWIGBH and felonious assault (one
count each for Hassel and Wright) did not violate the constitutional prohibition against double
jeopardy “because the two crimes have different elements.” People v Strickland, 293 Mich. App.
393, 401-402; 810 NW2d 660 (2011), citing People v Strawther, 480 Mich. 900; 739 NW2d 82
(2007) (“Because the crimes have different elements, the defendant may be punished for each.”).
So, AWIGBH and felonious assault are not the “same offense” for purposes of double jeopardy.

        Defendant’s convictions of felon-in-possession, felony-firearm, and CCW also did not
violate double jeopardy. In People v Sturgis, 427 Mich. 392, 409-410; 397 NW2d 783 (1986),
our Supreme Court held that convictions for both felony-firearm and CCW did not violate double
jeopardy, provided that the CCW charge was not the predicate felony for felony-firearm. The
predicate felonies for defendant’s felony-firearm convictions were AWIGBH and felonious
assault, not CCW. Therefore, defendant’s convictions for felony-firearm and CCW did not
violate double jeopardy. In People v Dillard, 246 Mich. App. 163, 167-168; 631 NW2d 755
(2001), this Court held that convictions for both felony-firearm and felon-in-possession did not
violate double jeopardy. Accordingly, defendant’s convictions for these two crimes did not
violate double jeopardy. And, in People v Mayfield, 221 Mich. App. 656, 661-662; 562 NW2d
272 (1997), this Court held that convictions for both CCW and felon-in-possession did not
violate double jeopardy. Accordingly, defendant’s convictions for these two crimes did not
violate double jeopardy. Thus, defendant’s three firearm-related convictions do not violate the
constitutional prohibition against double jeopardy.

        Because none of defendant’s convictions violates double jeopardy, he cannot establish
that plain error occurred that affected his substantial rights. Pipes, 475 Mich. at 279.

        Defendant argues in his Standard 4 brief that he is entitled to a new trial because the trial
court both failed to conduct jury selection and to administer the proper jury oath. We review
these unpreserved claims for plain error affecting substantial rights. See People v Cain, 498
Mich. 108, 116-117; 869 NW2d 829 (2015). These claims fail because defendant has not
furnished this Court with a record sufficient to substantiate his claims of error. See People v
Elston, 462 Mich. 751, 762; 614 NW2d 595 (2000). Specifically, this Court does not have either
the transcript of the jury selection or the oath administration. The trial court register of actions
indicates that the jury was selected and sworn on the first day of trial. Defendant has failed to
provide evidence that the jury selection and oath administration did not occur; therefore, he has
failed to establish that error occurred and is not entitled to relief. Pipes, 475 Mich. at 279.

         Finally, defendant argues that he was deprived of the effective assistance of counsel due
to his trial counsel’s failure to (1) object to the alleged instances of prosecutorial misconduct, (2)

                                                -10-
raise a double jeopardy challenge, (3) object to improper jury selection and the trial court’s
failure to administer the proper jury oath, and (4) subpoena or otherwise obtain the testimony of
six witnesses who purportedly would have testified on defendant’s behalf. We disagree.

       Because no Ginther1 hearing was held in the trial court, our review is limited to errors
apparent on the record. People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000).

        The right to the effective assistance of counsel is guaranteed by the United States and
Michigan constitutions. US Const Am VI; Const 1963, art 1, § 20; United States v Cronic, 466
U.S. 648, 654; 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984); People v Swain, 288 Mich. App. 609, 643;
794 NW2d 92 (2010). “Effective assistance of counsel is presumed, and a defendant bears a
heavy burden to prove otherwise.” Swain, 288 Mich. App. at 643. “To prove a claim of
ineffective assistance of counsel, a defendant must establish that counsel’s performance fell
below objective standards of reasonableness and that, but for counsel’s error, there is a
reasonable probability that the result of the proceedings would have been different.” Id. “A
reasonable probability is a probability sufficient to undermine confidence in the outcome.”
Strickland v Washington, 466 U.S. 668, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

        Defendant was not deprived of the effective assistance of counsel by his trial counsel’s
failure to object to the alleged instances of prosecutorial misconduct. As discussed, the
prosecutorial remarks cited by defendant did not constitute misconduct, so any objection by his
trial counsel would have been futile. Counsel is not ineffective for failing to make meritless
objections. People v Matuszak, 263 Mich. App. 42, 58; 687 NW2d 342 (2004). Further, because
any objection by defendant’s trial counsel would have been futile, defendant cannot establish a
reasonable probability that but for his trial counsel’s failure to object, the outcome of the trial
would have been different. Swain, 288 Mich. App. at 643. Moreover, the jury was properly
instructed that the prosecutor’s statements were not evidence, and jurors are presumed to follow
their instructions. Unger, 278 Mich. App. at 237. Accordingly, defendant was not deprived of the
effective assistance of counsel due to his trial counsel’s failure to object to the alleged instances
of prosecutorial misconduct.

        Neither was defendant deprived of the effective assistance of counsel due to his trial
counsel’s failure to raise a double jeopardy objection. As discussed, defendant’s claims
regarding double jeopardy are without merit. So, any objection by defendant’s trial counsel on
this ground would have been futile, and counsel is not ineffective for failing to raise meritless
objections. Matuszak, 263 Mich. App. at 58. Defendant was not deprived of the effective
assistance of counsel due to his trial counsel’s failure to raise a double jeopardy objection.

       With respect to the alleged failure of the trial court to conduct jury selection and to
administer the proper jury oath, again, we note that defendant has failed to provide this Court
with a factual basis to sustain this argument. Hence, defendant has also failed to satisfy his
burden to establish the factual predicate for this claim of ineffective assistance of counsel. See
People v Hoag, 460 Mich. 1, 6, 594 NW2d 57 (1999). Because defendant has failed to provide


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -11-
factual support for his claims that the trial court failed to conduct jury selection and administer
the proper jury oath, he cannot establish that his trial counsel’s failures to object to those two
alleged errors fell below objective standards of reasonableness. Id. at 8-9; Swain, 288 Mich. App.
at 643. Moreover, because defendant cannot establish that his trial counsel failed to raise
meritorious objections, he cannot establish a reasonable probability that but for his trial counsel’s
failure to object on these grounds, the outcome of the trial would have been different.
Accordingly, defendant was not deprived of the effective assistance of counsel due to his trial
counsel’s failure to object to the jury selection and administration of the jury oath.

        Defendant was not deprived of the effective assistance of counsel due to his trial
counsel’s failure to subpoena or otherwise obtain the testimony of six witnesses who purportedly
would have testified on defendant’s behalf. “Decisions regarding what evidence to present and
whether to call or question witnesses are presumed to be matters of trial strategy.” People v
Rockey, 237 Mich. App. 74, 76; 601 NW2d 887 (1999). Defendant has not overcome this
presumption. Id. It is possible that defendant’s trial counsel interviewed these witnesses and
elected not to present their testimony because it was cumulative, untrustworthy, or, in counsel’s
judgment, otherwise unbeneficial to defendant’s case. Moreover, the record contains no factual
basis to support that these witnesses would have testified as defendant claims. Defendant has not
provided, either below or on appeal, affidavits or other evidence to suggest how these witnesses
would have testified. Thus, defendant has failed to establish the factual predicate for this claim
of ineffective assistance of counsel. Hoag, 460 Mich. at 6. Because defendant has provided no
evidence to support how these witnesses would have testified, he cannot establish that his trial
counsel’s failure to present their testimony fell below objective standards of reasonableness; nor
can he establish a reasonable probability that, but for his trial counsel’s failure to present their
testimony, the outcome of the trial would have been different. Id. at 8-9; Swain, 288 Mich. App.
at 643. Accordingly, defendant’s claim of effective assistance of counsel due to his trial
counsel’s failure to present the testimony of these six witnesses, fails.2

        Just before oral argument, this Court granted defendant’s motion, in propria persona, to
raise additional issues on appeal. People v Griffin, unpublished order of the Court of Appeals,
entered July 27, 2016 (Docket No. 325275). Defendant argues that the trial court violated his
Sixth Amendment right to a jury trial by engaging in judicial fact-finding to score certain
sentencing guidelines offense variables (OVs) in calculating his mandatory minimum sentence.
See People v Lockridge, 498 Mich. 358, 364-365, 399; 870 NW2d 502 (2015) (interpreting and
applying the rule of Apprendi v New Jersey, 530 U.S. 466; 120 S. Ct. 2348; 147 L. Ed. 2d 435
(2000), as extended by Alleyne v United States, 570 US ___; 133 S. Ct. 2151; 186 L. Ed. 2d 314
(2013), to Michigan’s sentencing guidelines). The Lockridge Court held that “the Sixth


2
  In his Standard 4 brief, defendant appears to suggest that his trial counsel was ineffective for
failing to argue that defendant could not be convicted of AWIGBH because Hassel and Wright
were not physically injured. As discussed already, this argument is without merit because actual
injury is not an element of AWIGBH. Stevens, 306 Mich. App. at 629. Thus, any argument by
counsel to that effect would have been meritless, and counsel is not ineffective for failing to
make meritless arguments. Matuszak, 263 Mich. App. at 58.


                                                -12-
Amendment does not permit judicial fact-finding to score OVs to increase the floor of the
sentencing guidelines range,” id. at 388-389, and that the constitutional flaw of Michigan’s
sentencing guidelines permitting judicial fact-finding to calculate a mandatory minimum
sentence range should be cured by rendering the guidelines advisory only, id. at 365, 399.

        We review defendant’s constitutional challenge de novo. Lockridge, 498 Mich. at 373.
Because defendant did not preserve this issue by raising it in the trial court, our review is limited
to plain error affecting defendant’s substantial rights. Id. at 392, citing Carines, 460 Mich. at
763-764. The plain error rule requires showing that (1) error occurred, (2) the error was plain,
clear or obvious, and (3) the plain error affected the outcome of the proceedings. Pipes, 475
Mich. at 279. “[E]ven if a defendant satisfies those three requirements, an appellate court must
exercise its discretion . . . . . Reversal is warranted only when the error resulted in the conviction
of an actually innocent defendant or seriously affected the fairness, integrity, or public reputation
of judicial proceedings independently of the defendant’s innocence.” Lockridge, 498 Mich. at
393. A Lockridge plain error requires showing that (1) a defendant’s guidelines minimum
sentence range is actually constrained by a Sixth Amendment violation and (2) that the defendant
is not sentenced to an upward departure. Id. at 395. An unconstitutional constraint occurs
“[w]hen a defendant’s sentence is calculated using a guidelines minimum sentence range in
which OVs have been scored on the basis of facts not admitted by the defendant or found beyond
a reasonable doubt by the jury[.]” Id. at 391-392. Consequently, a threshold showing of plain
error that may require resentencing requires a defendant to demonstrate that the defendant’s “OV
level was calculated using facts beyond those found by the jury or admitted by the defendant and
that a corresponding reduction in the defendant’s OV score to account for the error would change
the applicable guidelines minimum sentence range.” Id. at 399.

         In this case, defendant argues that his guidelines minimum sentence ranges were actually
constrained by a Sixth Amendment violation when the trial court engaged in judicial fact-finding
to score OV 1 at 25 points, MCL 777.31(1)(a) (a firearm discharged at or toward a human
being); scoring OV 2 at 5 points, MCL 777.32(1)(d) (the offender possessed or used a pistol,
rifle, shotgun or knife); scoring OV 3 at 10 points, MCL 777.33(1)(d) (bodily injury requiring
medical treatment occurred to a victim); and by scoring OV 9 at 10 points, MCL 777.39(1)(c) (2
to 9 victims were placed in danger of physical injury or death). Defendant reasons that the facts
required for these OV scores were not necessarily found by the jury when it convicted him of
two counts of AWIGBH. See Stevens, 306 Mich. App. at 628-629 (observing that while using a
dangerous weapon and injury are not elements of AWIGBH, they are evidence of intent).
Although defendant is correct concerning the elements of AWIGBH, impermissible judicial fact-
finding was not necessary to score the questioned OVs. The scoring of OV 2 and OV 9 were
supported by defendant’s convictions of two counts of felonious assault, two counts of felony
firearm, and CCW, that were charged on the basis that defendant used, possessed, and carried a
pistol. Thus, the scores of OV 2 and OV 9 were supported by facts found by the jury.
Lockridge, 498 Mich. at 391-392, 399.

        With respect OV 1, defendant admitted during his testimony at trial that he fired a pistol
at or toward the two victims. And, with respect to OV 3, defendant also testified at trial that his
sister was shot during the incident and transported to the hospital. Defendant further testified
that he went to the hospital to see his sister and was concerned whether she would live. That


                                                -13-
defendant’s sister suffered a bodily injury (gunshot wound) requiring medical treatment as a
result of this incident is a fair inference from defendant’s admissions.3

        This Court recently addressed of the meaning of “admitted by the defendant” for the
purpose of scoring offense variables in People v Garnes, ___ Mich App ___; ___ NW2d ___
(Docket No. 324035, July 19, 2016). The Garnes Court held “that ‘admitted by the defendant’
under Lockridge means formally admitted by the defendant to the court, in a plea or in testimony
or by stipulation or by some similar or analogous route.” Id., slip op at 3 (emphasis in original).
Defendant’s testimony under oath at his own trial satisfies this formal admission criterion. As
such, defendant’s Sixth Amendment rights were not violated. Defendant has not established
plain error occurred because his “OV level was calculated using facts . . . found by the jury or
admitted by the defendant . . . .” Lockridge, 498 Mich. at 399.

       We affirm.

                                                            /s/ Deborah A. Servitto
                                                            /s/ Jane E. Markey
                                                            /s/ Elizabeth L. Gleicher




3
 The trial court ruled at defendant’s sentencing hearing that although defendant’s sister was not
an intended “victim,” the 10 point score for OV 3 was proper under the reasoning of People v
Laidler, 491 Mich. 339, 341, 350; 817 NW2d 517 (2012), which held that a coperpetrator killed
during the course of the charged defendant’s criminal actions is a “victim” for purposes of OV 3.
No appeal of this legal ruling has been taken.


                                               -14-